EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Neil Ferraro on 05/09/2022.
The application has been amended as follows: 
Claims 2, 6, and 9–11 are canceled.
Reasons for Allowance
Claims 1, 3–5, 7–8 and 12 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the primary reason for indicating this claim allowable is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a bio printer sprayhead assembly with an annular space, which serves a second flow channel, located between an outer wall a spray head and in inner wall of an open recess provided on an end face of an extension rod adjacent to the spray head.
The rational for allowance was recited on page 8 of the Non-Final Rejection mailed on 10/06/2021 and is being incorporated herein by reference.
A subsequent search failed to return a reference which would arrive at this allowable feature. 
Therefore, claim 1 is allowed. 
Claim(s) 3–5 and 7–8 is/are allowed for the same reasons via its/their dependency on claim 1. 
With respect to independent claim 12, this claim contains the same allowable feature because it comprises the bioprinter spray head assembly according to claim 1.  
Therefore, claim 12 is allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Claims 1, 3–5, 7–8 and 12 are allowed. Applicant's remarks filed on 01/26/2022 were fully considered. The previous double patenting rejection is withdrawn in view of the terminal disclaimer filed on 01/26/2022. The Restriction requirement mailed on 06/02/2021 is moot and withdrawn in view of the above Examiner's Amendments. 

Terminal Disclaimer
The terminal disclaimer filed on 01/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,744,715 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743